Citation Nr: 1522016	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent, prior to February 12, 2010, for panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1988 to December 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO); it is currently before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).

The May 2010 rating decision denied the Veteran's request for an increased rating for his panic disorder, then rated at 30 percent.  This matter was previously before the Board in May 2014, at which time the Board granted a 50 percent rating, effective February 12, 2010, the date of the Veteran's claim for an increased rating.  The Veteran appealed that decision to the Court, resulting in a January 2015 Joint Motion for Remand (JMR) by the parties with respect solely to the rating assigned prior to February 12, 2010; the Veteran expressly abandoned his appeal with respect to the disability rating assigned as of February 12, 2010.  A March 2015 Court Order remanded the matter of the effective date for the rating increase for compliance with the instructions in the JMR and dismissed the appeal with respect to the rating assigned as of February 12, 2010.  [The Board notes that the language of the JMR refers to disagreement with a 50% rating assigned prior to February 12, 2010.  However, prior to February 12, 2010, the Veteran was assigned a 30% rating.  The Board assumes that this was a typographical error in the JMR and has characterized the issue above accordingly.]      

This matter was previously assigned to another Veterans Law Judge and has been reassigned to the undersigned. 


FINDINGS OF FACT

1.  It is factually ascertainable that the Veteran's panic disorder increased in severity by February 26, 2009, within the year prior to his February 12, 2010, filing for increased compensation.

2.  As of February 26, 2009, the Veteran's panic disorder was manifested by occupational and social impairment with reduced reliability and productivity, without psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas.  

CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, as of February 26, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

The RO provided the Veteran pre-adjudication notice by letter dated in March 2010, which advised him of the type of evidence needed to substantiate an increased rating claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant has had ample opportunity to respond/supplement the record, and he has not alleged that notice in this case was less than adequate.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained VA and private treatment records and provided the Veteran two VA examinations.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Prior to February 12, 2010, the Veteran's service-connected panic disorder was rated as 30 percent disabling by the RO under the provisions of Code 9411.  A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

The present appeal involves the Veteran's claim that the severity of his service-connected panic disorder warrants a higher disability rating prior to February 12, 2010.  As noted in the introduction, the Veteran's request for an increased rating was received on February 12, 2010.  He was granted an increased rating of 50 percent as of that date, and has expressly withdrawn any appeal with respect to the rating assigned as of that date.  What remains for consideration on appeal is whether he is entitled to an increased rating prior to that date, as 38 C.F.R. § 3.400(o)(2) provides for an increased rating effective date up to one year prior to receipt of claim, if it is "factually ascertainable" that worsening took place within that one-year time period.  

In VA treatment records from December 2008, prior to the time period under consideration, the Veteran reported that he was doing well, with no depressed mood.  He was eating and sleeping well, with well-controlled anxiety and no thoughts of suicide.  Panic attacks occurred 2-3 times per week.  On mental status examination, he was cooperative and pleasant, with good eye contact.  There were no abnormalities noted in psychomotor activity, speech, concentration, memory, or thought content/process.  His mood was euthymic, and he was alert/oriented.  There were no delusional or paranoid thoughts or evidence of auditory or visual hallucinations.  There was no suicidal or homicidal ideation.  Affect was full-range.  Insight and judgment were fair.  He was assigned a GAF score of 60.  

On February 26, 2009, within the one-year "look back" period, the Veteran reported a stable mood with no increased irritability or thoughts of suicide.  He reported sleeping well with medication.  He also reported panic attacks 3-4 times per week.  Mental status examination results and GAF score assigned were unchanged from December 2008.  

In November 2009, he reported increased irritability following the death of his mother, but no depression, hopeless, or thoughts of suicide.  He rated his mood as 5 out of 10.  He reported panic attacks 3-4 times per week (consistent with his report on February 26, 2009).  Mental status examination results were as in February 2009, with the exception of restricted affect.  The assigned GAF score remained at 60.  

In February 2010, he reported no significant changes in mood or anxiety since prior visit.  He reported continued feelings of irritability, but no feelings of depression or hopelessness or thoughts of suicide.  He reported sleeping 7-8 hours per night and experiencing 3-4 panic attacks per week.  Mental status examination results and GAF score assigned were unchanged from November 2009.  

On April 2010 VA examination, the Veteran described panic attacks he described as "severe," occurring up to 4 times per week, lasting up to 25 minutes per attack.  At that time, he had been employed since August 2008 in the same job, although he reported 14 sick days in the past year due to panic attacks.  He reported that he got along well with his children and their mother and that he had a girlfriend, although did not like to deviate from his routine.  He occasionally spent time with friends.

Based on review of the record, the Board finds that there is evidence of worsening during the one-year "look back" period prior to the Veteran's February 12, 2010, claim.  As of February 26, 2009, it is the Veteran reported panic attacks 3-4 times per week, an increase from 2-3 per week in December 2008, and an increase in the symptomatology specific to his service-connected psychiatric disability.  Consequently, the Board finds that it is factually ascertainable that the Veteran's condition had worsened as of that date.  Furthermore, as the symptoms associated with a 50 percent rating specifically contemplate panic attacks more than once per week, and as the Veteran's symptom severity remained essentially constant (as evidenced by the consistent GAF scores) into the period of time in which he is already rated at 50 percent, the Board finds that the worsening factually ascertainable as of February 26, 2009, is sufficient to warrant a 50 percent rating as of that date.  

The Board has considered whether a rating in excess of 50 percent is warranted at any point during the one-year "look back" period, including consideration of the November 2009 VA treatment record noting restricted affect and increased irritability.  However, upon review of the record, the overall disability picture prior to February 12, 2010, notes no depression, no memory problems, no suicidal or homicidal ideation, no disturbances of motivation or mood, no sleep disturbances, no delusions or impaired impulse control, fair judgment and insight, and controlled anxiety, which does not support a finding of occupational and social impairment with deficiencies in most areas.  [The Board notes that treatment records prior to (2002 and 2003) and after the time period under consideration note auditory hallucinations.  However, the Veteran expressly denied experiencing such symptom in private treatment records from September 2003 through January 2009; there is no evidence of any hallucinations in the one-year period prior to February 12, 2010.]  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's complaints, during the time period in question, of social and occupational impairment, panic attacks, irritability, anxiety, and restricted affect are encompassed in the schedular criteria.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  While there is evidence that the Veteran lost a job in 2006 due to his symptoms, that event is outside the period of time covered in this appeal.  Likewise, while the April 2010 examination indicates missed work during the prior year due to service-connected disability, there is no evidence as to how many, if any, absences occurred prior to February 12, 2010, so as to constitute marked interference with employment during the time period under consideration.  There is no evidence of hospitalizations during the present appeal period.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the evidence of record reflects that, during the period under consideration in this appeal (prior to February 12, 2010), the Veteran was employed full-time.  (See April 2010 Statement in Support of Claim.)  As the record fails to reflect that the Veteran was unemployed during the appeal period due to his panic disorder, consideration of his eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating of 50 percent, but no higher, is granted for panic disorder with agoraphobia, from February 26, 2009, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


